Citation Nr: 9927129	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  97-17 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease, interphalangeal joint, right 
great toe.

2.  Entitlement to an effective date prior to March 18, 1996, 
for entitlement to service connection for degenerative joint 
disease, interphalangeal joint, right great toe.

3.  Entitlement to a rating in excess of 10 percent for 
hearing loss disability, bilateral.

4.  Entitlement to an effective date prior to February 28, 
1997, for a 10 percent rating for hearing loss disability, 
bilateral.

5.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

6.  Entitlement to an effective date prior to March 18, 1995, 
for a 10 percent rating for tinnitus.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1955.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's degenerative joint disease, interphalangeal 
joint, right great toe, manifested primarily by complaints of 
pain and a stiff interphalangeal joint, is productive of no 
more than moderate impairment.

3.  The veteran's original claim of entitlement to service 
connection for right great toe disability was received on 
March 18, 1996.

4.  The veteran demonstrates no worse than Level III hearing 
acuity in his right ear and Level VII hearing acuity in his 
left ear.

5.  The veteran's claim of entitlement to a compensable 
rating for hearing loss disability in the right ear was 
received on March 18, 1996.

6.  There is no evidence of compensable hearing loss 
disability between March 18, 1995, and February 28, 1997.

7.  The veteran currently receives the highest schedular 
evaluation for tinnitus.

8.  Assignment of a compensable rating for tinnitus as a 
symptom of acoustic trauma earlier than effective one year 
prior to the date that VA received the veteran's claim of 
entitlement to a compensable rating for tinnitus is precluded 
by law.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease, interphalangeal joint, right 
great toe, have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 
4.42, 4.45, and 4.71a, Diagnostic Code 5010-5284 (1998).

2.  There is no legal merit to the claim of entitlement to an 
effective date prior to March 18, 1996, for service 
connection for degenerative joint disease, interphalangeal 
joint, right great toe.  38 U.S.C.A. § 5110(a)-(b)(1) (West 
1991); 38 C.F.R. § 3.400(b)(2)(i) (1998); see Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

3.  The criteria for a rating in excess of 10 percent for 
hearing loss disability, bilateral, have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, and 4.87, Diagnostic Code 6101 (1998).

4.  The criteria for entitlement to an effective date prior 
to February 28, 1997, for hearing loss disability, bilateral, 
have not been met.  38 U.S.C.A. § 5110(a)-(b)(2) (West 1991); 
38 C.F.R. § 3.400(o) (1998).  

5.  The criteria for a rating in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, and 4.87a, Diagnostic 
Code 6260 (1998).

6.  There is no legal merit to the claim of entitlement to an 
effective date prior to March 18, 1995, for a 10 percent 
rating for tinnitus.  38 U.S.C.A. § 5110(g) (West 1991); 
38 C.F.R. § 3.114(a)(3) (1998); see Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims of entitlement to higher ratings, and earlier 
effective date, for his various service-connected 
disabilities are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The issues concerning the effective date of service 
connection for disability of the right great toe, and the 
effective dates of the assigned ratings for hearing loss 
disability and for tinnitus will be incorporated in the 
discussion of the issues of entitlement to higher ratings for 
those disabilities.

I.  The Right Great Toe

In May 1996, the RO granted entitlement to service connection 
for post traumatic degenerative joint disease of the 
interphalangeal joint of the right great toe and assigned a 
noncompensable evaluation, effective March 18, 1996.  That 
rating was subsequently revised to 10 percent, also effective 
March 18, 1996.  The veteran disagreed with that rating, and 
this appeal ensued.

In light of the foregoing, the Board is of the opinion that 
the veteran's claim for a higher evaluation for his right 
great toe disability is an original claim that was placed in 
appellate status by a Notice of Disagreement (NOD) expressing 
disagreement with an initial rating award.  As held in AB v. 
Brown, 6 Vet. App. 35, 38 (1993), "on a claim for an 
original or an increased rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation."  At the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found-a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).


Traumatic arthritis is rated in accordance with 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Under that code, arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Diagnostic Code 
5003.

Impairment of the foot due to injury is rated in accordance 
with 38 C.F.R. 4.71a, Diagnostic Code 5284.  A 10 percent 
rating is warranted for moderate residuals of a foot injury.  
A 20 percent rating is warranted for moderately severe 
residuals, while a 30 percent rating is warranted for severe 
residuals.  A 40 percent evaluation requires that the 
residuals be so severe as to result in actual loss of use of 
the foot.  If loss of use of the foot is present, special 
monthly compensation is also warranted.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals, 
hereinafter Court) has considered the question of functional 
loss as it relates to the adequacy of assigned disability 
ratings.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
DeLuca, the Court held that it is not enough for an examiner 
to state a range of motion.  Rather, 38 C.F.R. § 4.40 
required consideration of factors such as lack of normal 
endurance, functional loss due to pain, and pain on use; 
specifically limitation of motion due to pain on use 
including during flare-ups.  The Court also held that 
38 C.F.R. § 4.45 required consideration of weakened movement, 
excess fatigability, and incoordination.  Moreover, the Court 
stated that there must be a full description of the effects 
of the disability on the veteran's ordinary activity.  
38 C.F.R. § 4.10.  

The service medical records show that in July 1953 the 
veteran dropped an artillery shell case on his right foot and 
sustained and fracture of the basal portion of the distal end 
of the 1st phalanx.  The fracture was treated with a cast; 
and, ultimately, the veteran was returned to duty in 
September 1953.  He received no further treatment in service 
for that injury, and no residual disability was reported at 
the time of his service separation examination.

In May 1996, the veteran was examined by VA to determine the 
extent of his right great toe disability.  He complained of 
occasional aching in the interphalangeal joint (IPJ).  On 
examination, the IPJ demonstrated no motion.  There was no 
swelling, deformity, or other impairment.  The examiner 
stated that X-rays showed a shortened distal phalanx of the 
right great toe with severe post traumatic degenerative joint 
disease.  The radiologist reported that X-rays of the right 
foot were normal.  The overall diagnosis from the VA 
examination was severe post traumatic degenerative joint 
disease of the IPJ of the great toe.

In April 1998, the veteran was reexamined by VA.  The claims 
folder and medical records were reviewed, and the history of 
the veteran's right great toe injury was noted.  He 
complained of a constant ache in his right big toe since the 
injury.  On examination, the right big toe demonstrated no 
swelling, vascular alteration, or limitation of motion of the 
metatarsophalangeal joint.  Flexion and extension of the IPJ 
was almost completely nil, and there was mild tenderness of 
the IPJ line.  There was very mild hallux valgus but no 
evidence of bunion or bursitis.  The examiner reported that 
X-rays revealed post traumatic arthritic changes in the IPJ 
and that there was definitely some increase in those changes.  
The radiologist stated that X-rays of the veteran's right 
foot were normal.  

The examiner concluded that the residuals of the veteran's 
right great toe injury in service were more or less permanent 
in nature.  He noted that the veteran had lived with it a 
long time and that no surgery was planned.  He stated that 
the veteran's right great toe was bound to hurt with 
prolonged walking but that that was the only restriction on 
the veteran's activities.  He also stated that on the whole 
impairment of the veteran's daily functioning was moderate or 
mildly more than moderate.  

The foregoing evidence shows that the arthritis in the 
veteran's right great toe is manifested primarily by 
stiffness of the IPJ and complaints of pain, predicted to be 
increased on use.  There is, however, no swelling, deformity, 
vascular alterations, or limitation of motion of the 
metatarsophalangeal joint; and there is no evidence of heat, 
discoloration, or atrophy.  There is also no evidence that 
the veteran has required any treatment for his right great 
toe, and the only restriction on his daily activity is in 
regard to prolonged walking.  In this regard, in light of the 
examiner's findings of increased pain on use, lack of normal 
endurance, weakened movement, excess fatigability, or 
incoordination affecting the right great toe may be conceded.  
However, the most recent examiner concluded that the 
veteran's level of impairment was only moderate or mildly 
more than moderate.  Even with clinical consideration by the 
examiner of functional impairment due to pain, including on 
use, the preponderance of the evidence suggests that the 
veteran's right great toe disability is productive of less 
than moderately severe impairment.  There are relatively few 
objective medical findings, no evidence of treatment over the 
years, and only one reported restriction on the veteran's 
daily activity.  Accordingly, a rating in excess of 10 
percent is not warranted at this time.  In arriving at this 
decision, the Board notes that the evidence has consistently 
supported no more than a 10 percent rating since service 
connection was granted in 1996.  

The veteran's 10 percent rating for arthritis of the right 
great toe has been in effect since the date the original 
claim of service connection was received (March 18, 1996).  
The veteran maintains, however, that the grant of service 
connection should go back to service, since the initial 
injury occurred in service.  

The effective date of disability compensation for direct 
service connection will be the day following the veteran's 
separation from active service or the date entitlement arose, 
provided that the claim is received within one year after 
separation from service.  Otherwise, the effective date of 
service connection will be the date of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a)-(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  In this case, 
the effective date of service connection for the veteran's 
right great toe disability cannot precede the date of the 
original claim, as it was not received until many years after 
the veteran's discharge from service.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

II.  Hearing Loss Disability

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating Schedule.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992)  For VA purposes, the 
severity of hearing loss disability is determined by 
comparing audiometric test results in the conversational 
voice range (1000, 2000, 3000, and 4000 hertz) with the 
criteria set forth in 38 C.F.R. § 4.87, Diagnostic Codes 6100 
through 6110.  Those codes establish eleven levels of 
auditory acuity, from Level I for mild hearing loss through 
Level XI for profound deafness.  A level of auditory acuity 
is determined for each ear, and then those levels are 
combined to give an overall level of hearing impairment.  
38 C.F.R. § 4.85.  

Effective June 10, 1999, the portion of the rating schedule 
that addresses the ear and other sense organs was amended.  
64 Fed.Reg. 25202 - 25210 (1999).  Pursuant to Karnas v. 
Derwinski, 1 Vet.App. 308, 311 (1991), where a law or 
regulation changes after the claim has been filed or reopened 
before administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the VA Secretary to 
do otherwise and the Secretary did so.  Significantly, 
however, the changes to the regulations applicable in this 
case are nonsubstantive in that their consideration by the RO 
would not afford the veteran entitlement to additional 
benefits than available on initial consideration by the Board 
in this appeal.  A remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran.  Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).  The evidence for 
consideration reflects audiometric examinations without the 
use of hearing aids, per revised § 4.85, and the new 
provisions of revised § 4.86, while for application, renders 
the same results as application of the old regulations.

In June 1994, the veteran underwent audiometric testing by 
VA.  He reported that his hearing acuity in his left ear was 
worse than his right ear and that he had difficulty 
understanding where there was background noise.  Audiometric 
testing revealed the following pure tone thresholds, in 
decibels:




HERTZ




1000
2000
3000
4000
RIGHT

15
65
60
50
LEFT

30
75
65
65

After rounding, the average pure tone threshold was 48 
decibels in the right ear and 59 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 64 percent in the left ear.  
It was noted that the results were consistent with the 
veteran's history and that he was a candidate for a hearing 
aid.  Such findings translate to Level II auditory acuity in 
the right ear and to Level VI auditory acuity in the left 
ear.

In March 1996, the veteran was seen by VA for a hearing aid 
evaluation.  It was noted that one week earlier he had been 
found to have a perforated left eardrum.  He complained of 
decreased hearing in that ear.  Audiometric testing revealed 
the following pure tone thresholds, in decibels:




HERTZ




1000
2000
3000
4000
RIGHT

10
65
55
55
LEFT

45
80
80
80

After rounding, the average pure tone threshold in the right 
ear was 46 decibels.  The average pure tone threshold in the 
left ear was 71 decibels.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 90 
percent in the left ear.  Such clinical findings translate to 
Level I auditory acuity in the right ear and to Level III 
auditory acuity in the left ear.

During a May 1996 VA examination, audiometric testing 
revealed the following pure tone thresholds:




HERTZ




1000
2000
3000
4000
RIGHT

10
65
55
55
LEFT

45
80
80
80

After rounding, the average pure tone threshold in the right 
ear was 46 decibels.  The average pure tone threshold in the 
left ear was 71 decibels.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 90 
percent in the left ear.  The veteran was considered a 
candidate for a hearing aid.  As noted above, such clinical 
findings translate to Level I auditory acuity in the right 
ear and to Level III auditory acuity in the left ear.

On June 7, 1996, audiometric testing revealed the following 
pure tone thresholds:




HERTZ




1000
2000
3000
4000
RIGHT

25
65
60
60
LEFT

40
75
80
75

After rounding, the average pure tone threshold in the right 
ear was 53 decibels.  The average pure tone threshold in the 
left ear was 68 decibels.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and of 80 
percent in the left ear.  Those findings translate to Level 
II auditory acuity in the right ear and to Level IV auditory 
acuity in the left ear.

In July 1996, the veteran underwent a left tympanoplasty at 
VA.

On February 28, 1997, VA audiometric testing revealed the 
following pure tone thresholds: 




HERTZ




1000
2000
3000
4000
RIGHT

20
65
65
60
LEFT

20
70
90
95

After rounding, the average pure tone threshold in the right 
ear was 53 decibels.  The average pure tone threshold in the 
left ear was 69 decibels.  Speech audiometry revealed speech 
recognition ability of 90 percent in the right ear and of 68 
percent in the left ear.  It was noted that the veteran's 
hearing loss disability in his left ear had worsened at 3000 
and 4000 hertz.  Those findings translate to Level II 
auditory acuity in the right ear and to Level VI auditory 
acuity in the left ear.  38 C.F.R. § 4.85 Table VI.  The 
findings also translate to Level V designation under Table 
VIa.  According to revised § 4.86(b), the Level VI 
designation is elevated to Level VII.

In March 1997, VA issued the veteran hearing aids.

In April 1998, the veteran again underwent VA audiometric 
testing.  The report of such testing does not specify whether 
or not it was conducted with or without the use of hearing 
aids.  The following pure tone thresholds were demonstrated:




HERTZ




1000
2000
3000
4000
RIGHT

30
75
70
70
LEFT

45
75
85
90

After rounding, the average pure tone threshold in the right 
ear was 61 decibels.  The average pure tone threshold in the 
left ear was 74 decibels.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and of 78 
percent in the left ear.  Those findings translate to Level 
III auditory acuity in the right ear and to Level V auditory 
acuity in the left ear.

The foregoing clinical evidence for the relevant appeal 
period shows that the veteran has demonstrated from Level I 
to Level III hearing acuity in his right ear and from Level 
III to Level VII hearing acuity in his left ear, with 
consideration of amended § 4.86(b).  Although the veteran's 
wife and friends report that the veteran's hearing has 
deteriorated, there is simply no evidence to show that it 
merits more than a 10 percent disability under the VA 
criteria noted above.  Accordingly, there is no reasonable 
basis for an increased rating at this time.

In arriving at this decision, the Board has considered the 
veteran's claim for an effective date prior to February 28, 
1997, for his 10 percent disability evaluation for hearing 
loss disability.  Indeed, his wife and he maintain that his 
rating should go all the way back to service, as his hearing 
problems are a result of such service.  The Board disagrees.

Unless specifically provided otherwise, the effective date of 
a claim for increase of compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  There is an 
exception in that the effective date may be the earliest date 
as of which it is ascertainable that an increase in 
disability has occurred, provided that the application 
therefor is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In this case, the evidence shows that service connection for 
hearing loss disability was granted in an RO rating decision 
of May 1961.  A noncompensable evaluation was assigned, 
effective February 20, 1961.  The veteran was notified of 
that decision, as well as his appellate rights; however, he 
did not complete an appeal.  (See veteran's signed letter 
dated June 27, 1961.)  Accordingly, that decision became 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.302 
(1998).

The veteran's claim of entitlement to an increased 
(compensable) rating for hearing loss disability was received 
by the RO on March 18, 1996.  There is no evidence dated 
during the previous year, which showed that the veteran's 
hearing impairment was compatible with a compensable 
evaluation.  Although hearing loss disability had been 
clinically demonstrated on VA examination in June 1994 
commensurate with a 10 percent rating under Diagnostic Code 
6101, VA audiometric examinations in March 1996, May 1996 and 
June 1996, conducted without the use of hearing aides, were 
consistent in their failure to confirm a compensable level of 
hearing loss disability.  As such, the preponderance of the 
evidence is against a finding that a compensable level of 
hearing loss disability existed within the one year period 
prior to receipt of the increased rating claim in March 1996. 
Further, deterioration in the veteran's hearing acuity to a 
compensable (10 percent) level was first noted on VA 
audiometric testing performed on February 28, 1997.  
Subsequent audiometric test results (April 1998) were also 
compatible with a 10 percent evaluation under VA criteria.  
Diagnostic Code 6101.  Thus, the RO found an ascertainable 
increase in the veteran's hearing impairment dating to 
February 28, 1997.  The tests performed between the time of 
the veteran's claim in March 1996 and those performed in 
February 1997 did not support such an increase.  Accordingly, 
there is no basis for a rating of 10 percent prior to 
February 28, 1997.

III.  Tinnitus

Finally, the veteran seeks a rating in excess of 10 percent 
for tinnitus.  The Board notes, however, that this is the 
highest schedular rating assignable for that disability.  
38 C.F.R. § 4.87a, Diagnostic Code 6260.  Accordingly, a 
higher schedular evaluation is not warranted.  

In arriving at this decision, the Board has considered the 
veteran's claim for an effective date prior to March 18, 
1995, for the 10 percent rating for tinnitus.  

As noted above, the effective date of a claim for increase of 
compensation shall be fixed in accordance with the facts 
found, but, generally,  shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o)(1).  However, an exception is made under 
certain circumstances, such as when the veteran's 
compensation is increased pursuant to liberalizing 
legislation or VA regulation. When a claim is reviewed at the 
request of the claimant more than one year after the 
effective date of the liberalizing law or VA issue, benefits 
may be authorized for a period of one year prior to the date 
of receipt of such request. 38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114(a)(3). 

In this case, the veteran's claim for a compensable rating 
for tinnitus was not received until March 18, 1996, more than 
one year after the liberalizing regulation.  Thus, even 
though the veteran's tinnitus is a result of acoustic trauma 
in service, there is no legislative or regulatory basis for 
an effective date more than one year prior to the receipt of 
the claim, i.e., the currently assigned March 18, 1995.  As 
noted above, there is simply no legal merit to the veteran's 
claim.  Accordingly, the appeal is denied.

IV.  Extraschedular Considerations

In arriving at the foregoing decisions, the Board has 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating commensurate 
with the average earning capacity impairment due exclusively 
to the veteran's arthritis in his right great toe, his 
bilateral hearing loss disability, and/or his tinnitus.  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1998).  

In this case, however, the veteran has not provided any 
evidence or identified any outstanding evidence which reveals 
that any of the disabilities at issue caused marked 
interference with employment.  Notably, there is no 
documentation of work missed by the veteran or of termination 
from employment, mutual or otherwise, because of any of those 
disabilities.  In essence, the record shows that the 
manifestations of those disabilities are those contemplated 
by the 10 percent evaluations which are based on the average 
impairment in earning capacity.  38 C.F.R. § 4.1 (1998).  
Moreover, there is no evidence that he has required frequent 
hospitalization for arthritis of the right great toe, hearing 
loss disability, or tinnitus.  Accordingly, the Board finds 
no reason for referral of this case to the Director of VA 
Compensation and Pension purposes for a rating outside the 
regular schedular criteria.


ORDER

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease, interphalangeal joint, right 
great toe, is denied.

Entitlement to an effective date prior to March 18, 1996, for 
entitlement to service connection for degenerative joint 
disease, interphalangeal joint, right great toe, is denied.

Entitlement to a rating in excess of 10 percent for hearing 
loss disability, bilateral, is denied.

Entitlement to an effective date prior to February 28, 1997, 
for a 10 percent rating for hearing loss disability, 
bilateral, is denied.

Entitlement to a rating in excess of 10 percent for tinnitus 
is denied.

Entitlement to an effective date prior to March 18, 1995, for 
a 10 percent rating for tinnitus is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 

